DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 11/9/2020 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-3, 5-8, 10, 12-23 are pending.

Please note that the Examiner of the application has changed.  While the structure and explanation of the rejections below have been streamlined and changed for stylistic and readability reasons, the grounds of rejection have been maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


1.	Claims 1-3, 5-8, 10, 12-23 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,552,497. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipated the claims in the present application.

The Examiner notes that though applicant indicates in the remarks dated 11/9/2020 a “Terminal Disclaimer filed herewith”, there is no Terminal Disclaimer present in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-3, 5-8, 10, 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 5-8, 10, 12-23 are directed to performing an unbiased product search, including facilitating communication of product data to a consumer, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-3, 5-8, 10, 12-13, and 21-23 recite a method and at least one step. Claims 14-20 recite computer system with one or more computer processors and one or more computer-readable storage media. Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

determining, for each of the keywords, a first list of first terms as a result of performing first searches on each of the keywords; 
determining, for each of the first terms, a second list of second terms as a result of performing second searches on each of the first terms; 
determining, at least one of the first terms that are closely related to two or more keywords based on at least one of the two or more keywords appearing with at least a predetermined frequency in the second list of second terms;
generating an expanded list of terms including the keywords and the at least one of the first terms; 
generating, an expanded list of products, based on product information in online content received in response to searches based on the expanded list of terms; 
generating, an anonymized list of products, from the expanded list of products, by masking product brand names of the products in the expanded list of products; for each product in the expanded list of products: 
generating, a first list of feedback items associated with the product, based on online content received in response to searches for the product;

The above-recited limitations establish a commercial interaction with a consumer to make a product recommendation to the consumer in an unbiased manner.  This arrangement amounts to both a sales activity or behavior and a commercial 

Claim 1 does recite additional limitations:  
receiving, by a first computer from a second computer, over a network, via a user interface on the second computer, two or more keywords related to a product;
by the first computer
using a search engine 
transmitting by the first computer over the network, for presentation on the user interface on the second computer, the expanded list of products, the anonymized list of products, and for each product in the expanded list of products, the corresponding first list of feedback items, wherein the expanded list of products, the anonymized list of products, and the corresponding first list of feedback items are based on responses from the search engine and modified for unbiased viewing.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“by the first computer”, “using a search engine”, “over the network”) and insignificant pre-and-post solution activity (receiving, transmitting).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 29-32 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or 
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, 

Independent Claim 14 is parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.



Response to Arguments
Applicant's arguments with respect to the Non-Statutory Double Patenting rejection have been fully considered but they are not persuasive. As noted above, while applicant indicated in the previous remarks that a Terminal Disclaimer had been filed therewith, no Terminal Disclaimer is present in the file.
Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive.  Applicant asserts that the most recent amendments incorporate the purported abstract idea into a practical application because they recite “an improvement in the technological field of search engines and search results” and thus “imposes meaningful limits on any recited judicial exception and therefore recites a practical application.”  The Examiner respectfully disagrees.  While the present amendments do recite “using a search engine”, they do not specify the manner in which the search engine operates to perform the recited “determining” in any specific or technologically meaningful way.  The claims merely describe a high-level algorithm for making judgements as to what product to present to a consumer, rather than describing any details of how the search engine technology functions. The addition of “using a search engine” is merely a general application of the abstract idea to a generic computer technology (i.e., “apply it”).  
Applicant’s own specification indicates that the search used “refers to the use of a search engine, such as Google, Yahoo!, or Bing, to search for information on the web, or in online or local databases or directories.” (paragraph 18). Additionally, the specification indicates that “Figure 1 provides only an illustration of one implementation and does not imply any limitations with regard to the environments in which different 
Accordingly, applicant’s arguments are not persuasive and the claims are found ineligible.

The Examiner notes, however, that there does appear to be eligible subject matter that lives in the specification.  The presentation of the modified list such as that shown in fig. 8 may be considered a specific and meaningful presentation of search engine results on a user device.  That is, a specific recitation of the technical (i.e., beyond merely algorithmic) implementation of the process to build the list from search engine results and render the list on a user display (in a manner that moves beyond intended use) may render the claims eligible.
The Examiner recommends further specifying in the following limitation how the anonymized list is built/generated (e.g., what data processing, record management, etc. steps occur to mask product brand names?):
“generating, by the first computer, an anonymized list of products, from the expanded list of products, by masking product brand names of the products in the expanded list of products”


“transmitting by the first computer over the network, for presentation on the user interface on the second computer, the expanded list of products, the anonymized list of products, and for each product in the expanded list of products, the corresponding first list of feedback items, wherein the expanded list of products, the anonymized list of products, and the corresponding first list of feedback items are based on responses from the search engine and modified for unbiased viewing.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patankar et al. (US 10049397 B1) discloses providing opaque recommendations, including removing brand identifying information from the presentation of product recommendations on a user device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625